        Case 1:21-cv-00790-JPB Document 20 Filed 07/27/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 AMERICAN GENERAL LIFE
 INSURANCE COMPANY,

       Plaintiff,
 v.                                        CIVIL ACTION NO.
                                           1:21-cv-00790-JPB
 RONALD W. DELONG and
 BETTY JEAN SANFORD,

       Defendants.

                                     ORDER
      Before the Court is American General Life Insurance Company’s

(“American General”) Motion for Interpleader Deposit. ECF No. 5. The Court

finds as follows:

      On February 24, 2021, American General filed a Complaint for Interpleader

Relief in connection with a dispute over the proceeds of an insurance policy it

issued in 2008. American General thereafter filed the instant Motion for

Interpleader Deposit, in which it sought leave to deposit the disputed insurance

policy proceeds in the federal courts’ Disputed Ownership Fund (“DOF”).

American General also filed an unopposed Motion for Order of Discharge.
        Case 1:21-cv-00790-JPB Document 20 Filed 07/27/21 Page 2 of 2




      Pursuant to the Motion for Order of Discharge, the Court directed American

General to deposit the disputed proceeds in the DOF and dismissed American

General from the action with prejudice.

      On June 9, 2021, American General deposited the insurance proceeds with

the Court as directed.

      Given that American General has deposited the disputed funds with the

Court, the Motion for Interpleader Deposit (ECF No. 5) is moot, and the Court

DENIES it on that basis.

      SO ORDERED this 27th day of July, 2021.




                                          2
